DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL office action upon Applicant’s request for examination of application number 15/889,739, filed on October 5th, 2020. The amendments to claims 1-2, 5-8, 11-14, and 17-18, filed on September 15th, 2020, have been entered. No claims have been cancelled, and no new claims have been presented for examination. Claims 1-18 are pending in the application and have been examined on the merits discussed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103, as being unpatentable over Switzer et al. (US 2012/0066065 A1), hereinafter Switzer, in view of Wachholz-Prill et al. (US 20050216525 A1), hereinafter Prill, and further in view of Wei et al. (US 2015/0235260 A1), hereinafter Wei.
	As per claim 1, Switzer discloses a method implemented on a computer having at least one processor [FIG. 5; 151], a storage [FIG. 5, 167], and a communication platform for determining audience clusters to be assigned to an advertisement exposure opportunity [0142], the method comprising:
	obtaining a plurality of identifiers from one or more third party servers ([0085] the user data 125 includes an identifier of the user [0066] the account profiling unit 320 receives input data from third party sources [0493] the portal 143 is to receive information from third parties), wherein each of the plurality of identifiers is associated with one of a user device operated by a user and with at least one network data exchange platform on which the user requests content to be displayed on the associated user device in one or more media formats ([0086] user data such as IP addresses, i.e. identifier of a user device [0127] See also [0362]); 	creating a plurality of persistent accounts, via an account generator, each persistent account corresponding to one or more users, and is associated with one or more identifiers associated with the respective one or more users, such that each persistent account represents the respective one or more users across one or more user devices, the at least one network data exchange platform, and the one or more media formats ([0043] profile generator 121 to generate transaction profiles based on the transaction data to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data [0084] the user data includes an identifier of the user that uniquely and persistently identifies the user [0339] one or more users from user input devices [0543] the point of interaction (107) is to provide an advertisement to the user (101), or to provide information derived from the transaction data (109) to the user (101). [0545] In one embodiment, the point of interaction (107) See [0544] above for media formats, see also [0362]); 	generating a persistent identifier for each persistent account, wherein the persistent identifier for each persistent account links the plurality of identifiers associated with one or more respective users corresponding to the persistent account ([0043] a user tracker 113 to generate user data 125 to identify the user [0085] some of these identifiers of the user may be provided by the user tracker [0093] a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process); and a second user tracker (113) observes the user (101) having a cookie ID at the same IP address for a time period near or overlapping with the time period observed by the first user tracker (113). Thus, the cookie ID as observed by the second user tracker (113) can be linked to the card number of the user (101) as observed by the first user tracker…Once the correlation between the cookie ID and the card number, i.e. the plurality of identifiers, is established via a data base or a look up table, the cookie ID can be subsequently used to identify the card number of the user (101) and the account data (111) [0150] In one embodiment, the account identifier (181) may be linked to multiple loyalty benefit offers (e.g., 183), corresponding to different third party loyalty programs. 0151. In one embodiment, a third party loyalty program of the loyalty benefit offeror (183) provides the user (101), identified by the account identifier (181), with benefits); 	obtaining consumption data from the at least one network data exchange platform, the consumption data related to content requested on one or more user devices associated with one or more respective users of the plurality of persistent accounts ([0040] in one embodiment, targeted advertisement are delivered for online presentation to a customer. For example, a customer may visit the website of a search engine, a publisher, an advertiser, or an online merchant. User data, such as an identifier of the customer (e.g., cookie ID, IP address, etc.), is collected during the website visit. Other user data and context information (e.g., user behavior) can also be collected to customize the advertisement offers. [0070] offers, i.e. content, are provided in response to a request from the user [0107] In one embodiment, the portal (143) is configured to receive a set of conditions and an identification of the user (101), determine whether there is any transaction of the user (101) that satisfies the set of conditions, and if so, provide indications of the transactions that satisfy the conditions and/or certain details about the transactions, which allows the requester to correlate the transactions with certain user activities [0108] the requester may not know the account number (302) of the user (101); and the portal (143) is to map the identifier provided in the request to the account number (302) of the user (101) to provide the requested information. Examples of the identifier being provided in the request to identify the user (101) include an identification ... a browser cookie ID, an IP address, etc.); 	generating a plurality of data sets associated with the plurality of persistent accounts ([0369] stored data… indexing and combining tables), the plurality of data sets comprising: 	information about the one or more user devices associated with the respective one or more users of each persistent account including device types and associated operating systems, and consumption data related to content requested on respective one or more user devices ([0091] browser cookie that identifies the user (101) in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user (101) in account data (111), such as the account number (302) of a financial payment card of the user (101) or the account information (142) of information about the one or more user devices, timestamp, cookie ID and/or other user data (125) observed by the user tracker (113).  [0440] In FIG. 3, data from related accounts, i.e. information about the one or more user devices, are combined (353). For example, when an account number change has occurred for a cardholder in the time period under analysis, the transaction records (301) under the different account numbers of the same cardholder are combined under one account number that represents the cardholder [0371] User table (419a) includes fields such as, but not limited to: a user ID, user password, user device, user IP, user entity, user project, customer ID, and/or the like. The User table (419a) may support and/or track multiple entity accounts on a CS PLATFORM controller (401). [0535] the account identification device (141) is in the form of a mobile phone, personal digital assistant (PDA), etc. The input device (153) can be used to provide input to the processor (151) to control the operation of the account identification device (141); and the audio device (157) and the display device (155) may present status information and/or other information, such as advertisements or offers); 	performing an offline operation for the advertisement exposure opportunity ([0557-0577] discloses the hardware of FIGS. 1 and 7. A disclosed embodiment includes a singular computing apparatus, comprising various modules (103, 105, 107, etc…). [0558] Some of the modules may share hardware or be combined on a computer system. In one embodiment, a network of computers can be used to implement one or more of the modules. Additionally, [0452] the factor analysis 327 and the cluster analysis 329 are performed periodically (e.g., once a year, or six months) to update the factor definitions (331) and cluster definitions (333). In other words, a network of computers is not required, and the operation disclosed below may be performed on a closed, or offline, system. Furthermore, generating, ranking, and ordering audience clusters is not done in real time while receiving data from a networked device, but in batches after the data is received and stored on the computing apparatus), the offline operation comprising:  	predicting characteristics related to the advertisement exposure opportunity based on access history information ([0068] analysis of the transaction data (109) can be used to predict when a next transaction having the periodic feature will occur, with which merchant, the probability of a repeated transaction with a certain amount, the probability of exception, the opportunity to provide an advertisement or offer Such as a coupon, etc. [0103] In one embodiment, the correlation result (123) is used to generate predictive models to determine what a user (101) is likely to purchase when the user (101) is searching using certain key words or when the user (101) is presented with an advertisement or offer), the access history information including consumption data related to content previously requested by at least a portion of the one or more users ([0040] in one embodiment, targeted advertisement are delivered for online presentation to a customer. For example, a customer may visit the website of a search engine, a publisher, an advertiser, or an online merchant. User data, such as an identifier of the customer (e.g., cookie ID, IP address, etc.), is collected during the website visit. Other user data and context information (e.g., user behavior), i.e. access history information, can also be collected to customize the advertisement offers. [0070] In one embodiment, the offers are selected based on transaction history and shopping patterns in the transaction data), 	wherein the advertisement exposure opportunity is to be used for placing an advertisement ([0133] In one embodiment, when the user (101) is conducting a transaction with a first merchant via the transaction handler (103), the transaction handler (103) may determine whether the characteristics of the transaction satisfy the conditions specified for an announcement, such as an advertisement, offer or coupon, from a second merchant. If the conditions are satisfied, the transaction handler (103) provides the announcement to the user (101). In one embodiment, the transaction handler (103) may auction the opportunity to provide the announcements to a set of merchants). generating a plurality of audience clusters for the advertisement exposure opportunity ([0448] the data samples can also be used to perform (365) cluster analysis (329) to identify cluster solutions (e.g. cluster definitions (333)). [0144] advertisement campaigns may be formulated to target the cluster of consumers or cardholders), 	each audience cluster comprising a grouping of one or more users corresponding to at least one of the plurality of persistent accounts, wherein the plurality of audience clusters are generated based on at least one criterion associated with the advertisement exposure opportunity such that the grouping of one or more users of each audience cluster share a common characteristic based on data sets associated with the at least one of the plurality of persistent accounts ([0257] In one embodiment, after the customers are represented in the space (210), different segments (e.g., 221-225) of the customers are identified to form groups of relatively homogenous groups of customers, i.e. audience clusters. For example, a cluster analysis can be performed to automatically identify the segments. [0263] In one embodiment, the data related to the customers are analyzed to identify a set of profiles in which the customers are clustered; and the customers are classified according to the set of profiles. In one embodiment, the identities of the set of profiles are arranged along the axis for the need profile (213) to locate the customers in the space (210). [0465] For example, the aggregated spending profile (341) can be used in segmentation and/or filtering analysis, Such as selecting cardholders having similar spending behaviors identified via factors and/or clusters for targeted advertisement campaigns, and selecting and determining a group of merchants that could be potentially marketed towards card holders originating in a given cluster (e.g., for bundled offers). For example, a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors), 	generating a set of ordered audience clusters based on at least one ranking criterion, wherein the set of ordered audience clusters is used to determine allocation of the advertisement to a selected user device based on an instant advertisement exposure opportunity corresponding to the advertisement exposure opportunity during online operation ([0258] In one embodiment, the position and/or shape of the segments (e.g., 221-225) are displayed, i.e. generating a set of ordered audience clusters, to a human user to allow the visual inspection of the characteristics of the customer segments and thus allow the design of tailored customer management strategies, i.e. determine allocation of the advertisement, for the respective customer segments. [0288] FIG. 14 shows a system to deliver offers, i.e. advertisements, to customer segments according to one embodiment. In FIG. 14, the transaction handler (103) is configured to cooperate with the media controller (115) to facilitate real-time interaction with the user (101) when a payment of the user (101) is being processed by the transaction handler (103), i.e. during online operation. The real-time interaction provides the opportunity to impact the user experience during the purchase, through delivering messages in real-time, i.e. instant advertisement exposure opportunity, to a point of interaction (107), i.e. user device [0331] FIG. 17 shows a method to target offers based on a segmentation technique according to one embodiment. In FIG. 17, a computing apparatus is configured to calculate (281) a value score (237) for each of a plurality of customers… segment (287) the plurality of customers into groups in a space (210) of the value score (215), need profile (213) and current status (211), and target (289) offers (186) and/or messages to the customers according to the groups to improve customer status (239) in reaching the goal);  	receiving supply information from a publisher system, the supply information including the advertisement exposure opportunity and metadata characterizing the advertisement exposure opportunity including an associated platform and associated media format ([0071] In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). [0073] in selecting the user specific advertisement data (119), the advertisement selector (133) uses not ; 	allocating the advertisement exposure opportunity to at least one audience cluster in the set of ordered audience clusters, and 15/889,7393delivering an advertisement corresponding to the advertisement exposure opportunity to a selected user device corresponding to a selected persistent account profile of the at least one audience cluster and displaying the advertisement on the selected user device ([0331] FIG. 17 shows a method to target offers based on a segmentation technique according to one embodiment. In FIG. 17, a computing apparatus is configured to calculate (281) a value score (237) for each of a plurality of customers… segment (287) the plurality of customers into groups in a space (210) of the value score (215), need profile (213) and current status (211), and target (289) offers (186) and/or messages to the customers according to the groups to improve , 	wherein the advertisement is delivered in the associated media format to be displayed on the associated platform via the operating system associated with the selected user device ([0362] A user interface component (417) is a stored program component that is executed by a CPU (e.g., 403). The user interface (417) may be a conventional graphic user inter face as provided by, with, and/or atop operating systems and/or operating environments such as already discussed. The user interface (417) may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities. The user interface (417) provides a facility through which users may affect, interact, and/or operate a computer system. A user interface (417) may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the user interface communicates (417) with operating systems (e.g., 415), other program components, and/or the like. The user interface (417) may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses [0381] … the desired configuration will depend upon the context, environment, and requirements of system deployment.); 	receiving feedback information ([0055] transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts updating the set of ordered audience clusters, wherein updating the set of ordered audience clusters includes modifying the order of the plurality of audience clusters or modifying the grouping of one or more users of at least one audience cluster of the plurality of audience clusters based on the feedback information ([0060] In one embodiment, the profile generator (121) generates and updates the transaction profiles (127) in batch mode periodically, i.e. an event [0104] the profile generator (121) uses the correlation result (123) to augment the transaction profiles (127) with data indicating the rate of conversion from searches or advertisements to purchase transactions. In one embodiment, the correlation result (123) is used to generate predictive models to determine what a user (101) is likely to purchase … when the user (101) is presented with an advertisement or offer. [0262] the need profile of a customer is determined based on … behavior data derived from transaction data [0263] the data related to the customers are analyzed to identify a set of profiles in which the customers are clustered; and the customers are classified according to the set of profiles. In one embodiment, the identities of the set of profiles are arranged along the axis for the need profile (213) to locate the customers in the space [0452] In one embodiment, the factor analysis (327) and the cluster analysis (329) are performed periodically (e.g., once a year, or six months) to update the factor definitions (331) and the cluster definitions (333), i.e. update the ordered audience clusters, which may change as the economy and society change over time).	While Switzer discloses audience clusters, they fail to disclose a size of cluster. Prill discloses the following:	wherein at least one criterion associated with [an] advertisement exposure opportunity includes a maximum or minimum size of audience cluster to be associated with the advertisement exposure opportunity ([0031]  the search may involve counting or identifying the resulting customer(s). With counting, the search result is the number of .	Switzer and Prill are analogous references, as both disclose creating groups to receive targeted advertisements. Switzer discloses creating audience clusters for an advertisement exposure opportunity, as well as establishing criteria associated with the advertisement exposure opportunity. However, Switzer fails to disclose a maximum or minimum size of the targeted group. Prill discloses creating groups to receive an advertisement, and further discloses counting the number of consumers in the group to ensure an appropriate and desired size. One of ordinary skill in the art would reasonably interpret Prill’s disclosure as a maximum or minimum size. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Advertising prices vary on a variety of factors, and the number of consumers reached is a well-known factor. Incorporating Prill into Switzer allows advertisers to have improved targeted groups, as well as reduced spending on unnecessary advertisements.  	While Switzer discloses updating the set of ordered audience clusters in response to an event, as well as receiving feedback information, they fail to specify how feedback information is received. Wei discloses the following:	receiving feedback information related to the delivering of [an] advertisement, wherein the feedback information includes an action taken at [a] selected user device in response to the displayed advertisement ([0041] In response to the advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on advertising impressions (or views), such as clicks and/or conversions. An event as used herein may therefore include any or all of the serving of advertising impressions, viewing of advertising 	Switzer and Wei are analogous references, as both are related to delivering advertisements to a targeted user and/or group. Switzer discloses presenting an advertisement to an audience cluster, and then updating the clusters in response to changes in data. Switzer also discloses a data warehouse that can store attitudinal data, such as feedback data. Furthermore, Switzer discloses that conversions resulting from an advertisement may be tracked. ([0278]). Per Switzer’s disclosure, the received feedback is used to update customer data, which is used when ordering clusters. However, Switzer fails to disclose receiving this feedback from an action taken at the user device. Wei discloses receiving feedback data via an action at the user device in response to a displayed advertisement. It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the feedback system of Wei into Switzer’s updating ordered audience cluster. Customer feedback is well known to those in the art, and may be in the form of conversions, product ratings, product review, stating advertisement relevancy, a “close window” or “do not show me this advertisement again” message, for example. Receiving feedback after a displayed advertisement is beneficial to both the consumer and advertiser, as the consumer can update preferences and the advertiser is more likely to show advertisements resulting in conversions. 
	As per claim 3, 9, and 15, Switzer, Prill, and Wei disclose the method, system, and medium of claims 1, 7, and 13, respectively. Switzer also discloses the following:
wherein the at least one ranking criterion corresponds to a predicted performance of each of the plurality of audience clusters, with respect to at least one attribute associated with the advertisement ([0253] In one embodiment, the determination of the value indicator for the segmentation includes the use of one or more data modeling techniques to predict the profitability value of the customers. [0254] In one embodiment, the profile parameters used for the segmentation are at least in part based on data modeling to indicate the future behaviors, needs, responses, etc. of the customers. [0314] In one embodiment, the portal (143) allows the advertiser to define segments (e.g., 221-225) in the segmentation space (210) for targeting the customers based on date/time, profile attributes, map to offer/channel/creative, condition testing, etc).  
	As per claims 4, 10, and 16, Switzer, Prill, and Wei disclose the method, system, and medium of claims 1, 7, and 13, respectively. Switzer also discloses the following:
	wherein generating the plurality of audience clusters further comprises: 	filtering the plurality of audience clusters in accordance with a filtering rule associated with the advertisement exposure opportunity ([0259] For example, in FIG. 12, customer segment A (225) includes the customers who have high achievement in relation with the goal and thus would not have much potential for improvement in relation with the goal. However, the customers in segment A (225) are of high value; and thus, it is desirable to retain the customers (e.g., via a reward strategy). For example, a reward strategy may include communications of better offers and better benefits without overfunding the effort, letting the customers know that they are appreciated with wise and meaningful investments to retain the customers at the current status. [0260] customer segment B (223) includes the customers who have medium achievement in relation with the goal and thus have potential for improvement in relation with the goal. [0261] customer segment C (221) includes the customers who have large potential for improvement in relation with the goal. Regarding clusters A-C, an advertiser may have an advertisement exposure opportunity that includes a reward strategy. They may “filter out” segments/clusters B and C because they are not in accordance with the filtering rule of “high value” customers [0296] In one embodiment, when the offer rules (203) are activated by the merchant or advertiser via the portal (143), the message broker (201) is to generate trigger records (207) for the transaction handler (103). The transaction handler (103) is to monitor the incoming authorization requests to identify requests that satisfy the conditions, i.e. filtering rule, specified in the trigger records (207) during the process of the authorization requests, and to provide the information about the identified requests to the message broker (201) for the transmission of an appropriate real-time, i.e. the advertisement exposure opportunity, message in accordance with the offer rules (203). [0043] the system includes … transaction handler (103) to generate transaction data (109)).  
	As per claims 5, 11, and 17, Switzer, Prill, and Wei disclose the method, system, and medium of claims 1, 7, and 13, respectively. Switzer also discloses the following:
	wherein the filtering rule corresponds to determining whether each of the plurality of audience clusters satisfies a condition associated with the advertisement exposure opportunity ([0068] In one embodiment, the transaction records (301) are analyzed in frequency domain to identify periodic features in spending events. The periodic features in the past transaction records (301) can be used to predict the probability of a time window in which a similar transaction will occur. For example, the analysis of the transaction data (109) can be used to predict the opportunity to provide an advertisement, i.e. the advertisement exposure opportunity, or offer such as a coupon, etc. [0465] For example, the aggregated spending profile (341) can be used in segmentation and/or filtering analysis, such as selecting cardholders having similar spending behaviors, i.e. a filtering rule for transaction records, identified via clusters for targeted advertisement campaigns, i.e. the advertisement exposure opportunity).  
	As per claims 6, 12, and 18, Switzer, Prill, and Wei disclose the method, system, and medium of claims 1, 7, and 13, respectively. Switzer also discloses the following:
Wherein the set of ordered audience clusters are updated in response to an event, and wherein the event corresponds to an occurrence of one of a scheduled update, and a change in at least one attribute associated with the advertisement ([0060] In one embodiment, the profile generator (121) generates and updates the transaction profiles (127) in batch mode periodically, i.e. an event. In other embodiments, the profile generator generates the transaction the transaction profiles (127) just in time in response to a request received in the portal for such profiles [0314] the portal allows the advertiser to define segments in the segments (e.g., 221-225) in the segmentation space (210) for targeting the customers [0263] the data related to the customers are analyzed to identify a set of profiles in which the customers are clustered; and the customers are classified according to the set of profiles. In one embodiment, the identities of the set of profiles are arranged along the axis for the need profile (213) to locate the customers in the space [0452] In one embodiment, the factor analysis (327) and the cluster analysis (329) are performed periodically (e.g., once a year, or six months), i.e. an event, to update the factor definitions (331) and the cluster definitions (333), i.e. update the ordered audience clusters, which may change as the economy and society change over time)).  
	As per claim 7, Switzer discloses a system for determining audience clusters to be assigned to an advertisement exposure opportunity, the system comprising a processor, memory, and one or more programs (FIG. 5) comprising instructions for: 	See claim 1 for detailed citations 
	As per claim 13, Switzer discloses a non-transitory machine-readable medium having information recorded thereon, wherein the information, when read by the machine, causes the machine to perform the following: 
	See claim 1 for detailed citations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103, as being unpatentable over Switzer, in view of Prill, in view of Wei, and further in view of Bentolila et al. (US 8,046,797), hereinafter Bentolila
	As per claims 2, 8, and 14, Switzer, Prill, and Wei disclose the method, system, and medium of claims 1, 7, and 13, respectively. Switzer also discloses the following:
	At least one criterion associated with the advertisement opportunity ([0068] For example, the analysis of the transaction data (109) can be used to predict the opportunity to provide an advertisement, i.e. the predicted advertisement exposure opportunity, or offer such as a coupon, etc. [0465] For example, the aggregated spending profile (341) can be used in segmentation and/or filtering analysis, Such as selecting cardholders having similar spending behaviors identified via factors and/or clusters for targeted advertisement campaigns, and selecting and determining a group of merchants that could be potentially marketed towards card holders originating in a given cluster (e.g., for bundled offers). For example, a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors.	While Switzer discloses criterion associated with the predicted advertisement opportunity, they fail to disclose a maximum or minimum number of audience clusters. However, Bentolila discloses the following:	a minimum or maximum number of audience clusters to be associated with an advertisement exposure opportunity ([Col. 26, line 32] discloses a Behavioral Cluster Engine (BCE) that creates m-clusters from m users. [Figure 7] depicts the pruning phase of advertising category template building, and [Col. 5, line 15] discloses the invention uses a pruning technique to create the most representative user targeting category template, i.e. the number of audience clusters to be associated with an advertisement exposure opportunity. In Bentolila’s disclosure, “pruning” is removing classification dimensions [Col. 27, line 7], i.e. stricter pruning, results in less distinguishable clusters the point of cluster merging (less individual clusters). This process works by combining or separating certain audience clusters based on a dimensional distance [Col. 27, line 12] between clusters. [Col. 35, line 42] discloses that pruning criterions can be adjusted by increasing or decreasing the scalar values of σcut and βcut. By adjusting these values, the dimensional distance distinguishing clusters is increased or decreased. The user may change these values to distinguish a minimum or maximum number of audience clusters. Increasingly strict pruning, i.e. fewer clusters, is achieved by decreasing σcut and increasing βcut, creating a low dimensional distance. For example, [Col. 27, line 11] discloses one embodiment in which having insufficient, or low, dimensional distance would take three audience clusters of males in their 20’s, 30’s and 40’s, and merge them into a single group aged 20-49. Alternatively, by changing the values of σcut and βcut, the dimensional distance would increase and the singular audience group would be divided into multiple audience groups.)	Switzer and Bentolila are analogous references, as both are directed toward methods and systems of targeted marketing towards customer groups. Switzer discloses predicted advertisement opportunities with associated criteria for audience clusters, and Bentolila discloses criteria regarding a minimum and maximum number of audience clusters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the teachings of Switzer to include the known concept of a minimum or maximum number of customer groups in order to broaden or narrow the reach of an advertisement campaign. Incorporating Bentolila into Switzer allows advertisers to have improved total recipients of an advertising message, allowing for a higher level of success, reducing spending costs for more specific products/offers, etc…
Response to Arguments
In the response filed October 5th, 2021, Applicant amended claims 1-2, 4-8, 10-14, and 16-18. There are no new claims presented for examination. 
In the response filed October 5th, 2021, Applicant has amended independent claims 1, 7, and 13 in response to the previous rejection under 35 U.S.C. 101, raised on June 15th, 2020. Applicant argues (pg. 12-13) that claims 1-18 are not directed to an abstract idea. Upon analysis of the newly presented limitations under Step 2A, Prong I of the 2019 PEG, the Examiner respectfully disagrees. 	Applicant further argues (pg. 13-14) that should claims 1-18 recite an abstract idea, the newly claimed limitations integrate the abstract idea into a practical application. Applicant’s arguments are fully considered and are persuasive. Under Step 2A, Prong II, the Examiner has determined that the newly presented limitations have been found to integrate the abstract idea into a practical application. As discussed in the interview held on September 21st, 2020, integrating the use of metadata, e.g., platforms, operating systems, etc… throughout the disclosed method shows more than simply using a computer as a tool to perform an abstract idea. Accordingly, the rejection of claims 1-18 under 35 U.S.C. 101 has been withdrawn. 
In the response filed October 5th, 2021, Applicant has amended claims 1, 7, and 13 in response to the previous rejection under 35 U.S.C. 102. Applicant’s arguments (pg. 14-15) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made for claims 1-18 upon further search and consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.D./Examiner, Art Unit 3622       
                                                                                                                                                                                                 /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681